849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard FOLKES, Petitioner-Appellant,v.Joseph JANESZ, Chief Probation Officer, Cuyahoga CountyCommon Pleas Court, Respondent-Appellee.
No. 87-4073.
United States Court of Appeals, Sixth Circuit.
June 20, 1988.

Before LIVELY and JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This Ohio petitioner appeals the district court's judgment dismissing his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner asserted eight grounds to support his claim that he was denied due process.


3
Upon review, we conclude the district court properly dismissed this suit.  Accordingly, we affirm the judgment of dismissal.  Rule 9(b)(5), Rules of the Sixth Circuit.